DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 

Regarding claims 1-30, Applicant argues that the prior art of Park, Yoshioka, Ugurlu, Zhou and Liu fail to disclose the newly cited elements of ““transmitting an indication of a quantity of reference signals that the UE supports for performing one or more measurements for beam management within one or more slots of a set of component carriers” (Applicant’s Arguments and Remarks, pages 9-13). The Examiner Agrees, but notes that the newly cited reference of Siomina discloses these elements. 
Regarding claims 1-30, Applicant argues that the double patenting rejection should be withdrawn for the same reasons as the prior art rejection (Id at 13-15). The Examiner disagrees for the same reasons as stated with respect to the art rejection, supra.
Applicant further requests that Zhou and Ryu be added to the PTO-892. Examiner cannot locate these references at the stated pages of the Non-Final Office Action, dated 6/9/2022.
Applicant further requests re-consideration of the filed IDS (Id at 10-11). It has been considered.
Applicant gives a statement of the substance of the interview (Id at 11). Examiner sees no argument in this section.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1, 2, 4-7, 15-17, 19-22 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al. (US Pre Grant Publication No. 2019/0158155 A1) in view of Siomina, et al. (US Pre Grant Publication No. 2021/0227409 A1).

	Regarding claims 1 and 16, Park discloses a method of wireless communication performed by a user equipment (UE), (paragraphs 0541-0452) comprising and a user equipment (UE) for wireless communication, comprising a memory and one or more processors operatively coupled to the memory (paragraph 1230), the memory and the one or more processors configured to:

a. transmitting/transmit an indication of a quantity of reference signals that the UE supports for performing one or more measurements within one or more slots; (Park discloses that the UE transmits capability information indicating the maximum number/quantity of CSI-RS/reference signals that the UE supports to measure CSI [paragraphs 451-451, 456-470, in particular paragraph 0456; see also 0495-0503].)

b. receiving/receive one or more reference signals in a slot of the one or more slots based at least in part on transmitting the indication of the quantity of reference signals; and (Park further discloses that the base station configures, via RRC, and transmits one or more fully activated CSI-RS signals [i.e. one or more reference signals] so as not to violate the maximum number/quantity of fully activated CSI-RS/reference signals that the UE support [0456-0457, 0471-0475; see also 0495-503].)

c. transmitting/transmit an indication of one or more measurements of the received one or more reference signals. (Finally, the UE transmits a measurement report of the fully activated CSI-RS/reference signals [paragraph 0503, 0510-0514].)

	Park fails to disclose but Siomina discloses transmitting/transmit an indication of a quantity of reference signals that the UE supports for performing one or more measurements for beam management within one or more slots of a set of component carriers (Siomina discloses that the UE transmits capability information indicating the maximum number of beam reference signals that the UE supports to measure for beam management [paragraphs 0032-0033 – UE receives beams for beam measurement; paragraphs 0018-0019, 0043, 0078 – beam management is performed based on measurements; paragraphs 0169-0172 – UE sends enhanced beam measurement capabilities to the base station/gNB]. In relevant part the maximum number of reference signals in the enhanced measurement information can relate to the maximum number of beam measurements for a set of component carriers [“CC”] [paragraph 0108, 0111, 0150 – for example the set of component carriers can include all extended or normal coverage CCs, with the maximum beams defined in terms of the allowed number of measurements in extended or normal coverage CCs; other examples include sets of component carriers based on frequency [paragraph 0114]. The one or more slots are slots of the time resources/timeslots over which the maximum is defined [paragraphs 0074, 0077].)
	Therefore, since Siomina teaches transmission of enhanced beam measurement capabilities, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the enhanced beam measurement of Siomina with the system of Park by having the UE perform beam management over multiple component carriers including sending enchanted beam measurement information to the gNB/eNB/base station indicating that the UE supports measurement of a set number of beams over a specific set of component carriers, such as a component carriers of normal or extended coverage CCs or component carriers in specific frequency ranges and to then have the base station schedule and transmit to the UE the appropriate reference signals to the UE at or below the indicated maximum in the set of CCs, as taught by Siomina, and to further use the RRC scheduling of Park to schedule the transmissions of the reference signals and the measurement reporting of Park to report the measurement results to the eNB/gNB/base station. The motive to combine is to allow the use of beam measurement capabilities to improve throughput by selecting a best beam while still remaining within UE capabilities. 
Regarding claims 2 and 17, Park discloses the quantity of reference signals comprises a maximum quantity of reference signals that the UE supports for performing the one or more measurements. (Park discloses that the UE transmits capability information indicating the maximum number/quantity of CSI-RS/reference signals that the UE supports to measure CSI [paragraphs 451-452, 456-470, in particular paragraph 0456; see also 0495-0503].)
Regarding claims 4 and 19, Park discloses the one or more reference signals include channel state information reference signals. (Park discloses that the base station configures, via RRC, and transmits one or more fully activated CSI-RS signals [0456-0457, 0471-0475; see also 0495-503].)
Regarding claims 5 and 20, Park discloses wherein channel state information reference signals comprise a periodic channel state information reference signal (Claims 4 and 19 teach a CSI-RS. Park discloses that the reference signals/CSI-RS may be periodic [paragraph 0222].)
Regarding claims 6 and 21, Park as modified by Siomina discloses the set of component carriers correspond to a frequency range (as noted in the combination of Siomina with Park, supra, the set of component carriers may be a frequency range).
Regarding claims 7 and 22, Park as previously modified by Siomina fails to disclose the quantity of reference signals that the UE supports for measuring CSI within one or more slots includes a quantity of reference signals that the UE supports for measuring CSI within one or more slots on a set of component carriers of multiple frequency ranges. However, in the same field of endeavor, Siomina further discloses the quantity of reference signals that the UE supports for measuring CSI within one or more slots includes a quantity of reference signals that the UE supports for measuring CSI within one or more slots on a set of component carriers of multiple frequency ranges. (In further detail regarding separating CCs into frequency sets,  Siomina discloses that the frequency sets of the frequency sets FR1, FR2 and FR3 can include multiple frequency ranges/bands [paragraphs 0110, 0114 – “An example of FR1 is any frequency in frequency bands up to 6 GHz (e.g., subrange below 3 GHz and subrange above 3 GHz but below 6 GHz) and example of FR2 is any frequency in frequency bands above 6 GHz and up to 52.6 GHz” – Siomina discloses plural frequency bands/ranges in each of the sets of frequencies comprising FR1, FR2 and FR3].)
Therefore, since Siomina further discloses multiple frequency ranges/bands in each frequency set, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the frequency bands/ranges of Siomina in the system of Park as previously modified by Siomina by forming the sets of frequency carriers based on the FR1, FR2 and FR3 frequency spans, as previously taught by Park as modified by Siomina and to further include multiple frequency bands/ranges in each of the frequency spans. The motive to combine is to allow the frequency spans to cover multiple frequency ranges/bands so that the UE may specify its performance over large bands of interest so as to align them with receiver capabilities. 
Regarding claims 15 and 30, Park discloses determining the quantity of reference signals that based at least in part on one or more of an operation mode of the UE. (The UE supports different numbers of measurement CSIs depending on the operating mode/class the CSI measurement is performed in [paragraph 0705-0707, 0821].)

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al. (US Pre Grant Publication No. 2019/0158155 A1) in view of Siomina, et al. (US Pre Grant Publication No. 2021/0227409  A1) as applied to claims 1 and 16 and further in view of Yoshioka, et al. (US Pre Grant Publication No. 2021/0243761 A1).

Regarding claims 3 and 18, Park discloses wherein the one or more measurements comprise a reference signal received power (paragraphs 0283-0284 – UE measures RSRP using scheduled CSI-RS; see also paragraphs 451-452, 456-470)
Park as modified by Siomina fails to disclose a layer 1 reference signal received power. In the same field of endeavor, Yoshioka discloses a layer 1 reference signal received power. (Yoshioka discloses measuring CSI-RS using a layer 1/physical layer RSRP [paragraphs 0024 and 0026].)
Therefore, since Yoshioka discloses layer 1 RSRP, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the L1/physical layer RSRP measurement of Yoshioka with the RSRP measurement of Park by perfoming a physical layer RSRP measurement. The motive to combine is to allow low level measurement at the physical layer so the RSRP can be measured simply without performing processing for higher layer RSRP determinations. 

Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al. (US Pre Grant Publication No. 2019/0158155 A1) in view of Siomina, et al. (US Pre Grant Publication No. 2021/0227409  A1) as applied to claims 1 and 16 and further in view of Liu, et al. (US Pre Grant Publication No. 2019/0200214 A1).

Regarding claims 8 and 23, Park as modified by Siomina fails to disclose transmitting the indication of the quantity of reference signals comprises transmitting, within a control message, the indication of the quantity of reference signals. In the same field of endeavor, Liu discloses transmitting the indication of the quantity of reference signals comprises transmitting, within a control message, the indication of the quantity of reference signals. (Liu discloses transmitting terminal capability information within RRC signaling [paragraph 0023].)
Therefore, since Liu discloses RRC control message transmission of capability information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the RRC capability information of Liu with the system of Park as modified by Siomina by sending the capability information indicating support for measuring CSI of Park using a RRC control message. The motive to combine is to speed development time by using the already existing RRC signaling protocol to further signal the capability information.

Claims 9-14 and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al. (US Pre Grant Publication No. 2019/0158155 A1) in view of Siomina, et al. (US Pre Grant Publication No. 2021/0227409  A1) as applied to claims 1 and 16 and further in view of Ugurlu, et al. (US Pre Grant Publication No. 2019/0394710 A1).

Regarding claims 9 and 24, Park as modified by Siomina fails to disclose a numerology of the slot is based at least in part on a particular numerology of a particular bandwidth part of component carriers over which the UE supports the quantity of reference signals. In the same field of endeavor, Ugurlu discloses a numerology of the slot is based at least in part on a particular numerology of a particular bandwidth part of component carriers over which the UE supports the quantity of reference signals. (The system of Ugurlu discloses that the system allows only a maximum number of physical resource blocks [“PRB”], with the maximum allowed number of PRB calculated based on either the smallest or greatest numerology in use across the different bandwidth parts [paragraphs 0047-0048]. Therefore, since a bandwidth part cannot be configured with a numerology that would cause the configured PRB to exceed the maximum allowed number of PRB and the maximum allowed PRB is configured based the minimum numerology among the configured BWPs, the allowed numerology on any bandwidth part to remain under the maximum allowed PRB depends on the minimum configured numerologies of all the other bandwidth parts.)
Therefore, since Ugurlu discloses a maximum number of PRB configured based on a minimum numerology, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention of the invention to combine the maximum number of PRBs of Ugurly with the system of Park as modified by Siomina such that any BWP, including a particular bandwidth part that “the slot” claimed is located in, has a numerology that depends on either the minimum numerology of each other bandwidth part, including the claimed “particular” bandwidth part having the smallest numerology, as the numerology of each BWP cannot be configured to be smaller than the minimum numerology across all BWPs if such a configuration would result in exceeding the maximum number of PRB. The motive to combine is to limit UE and signaling overhead by limiting the maximum number of PRB present.
Regarding claims 10 and 25, Park as modified by Siomina anf Ugrlu discloses the particular bandwidth part is a bandwidth part having a smallest numerology among bandwidth parts of the component carriers over which the UE supports the quantity of reference signals. (As discussed in claims 9 and 24, the bandwidth of each bandwidth part, including the particular bandwidth part, depends on the numerology of all other bandwidth parts, including the bandwidth part having the smallest numerology.)
Regarding claims 11 and 26, Park as modified by Siomina fails to disclose a numerology of the slot is based at least in part on a configured numerology. In the same field of endeavor, Ugurly discloses a numerology of the slot is based at least in part on a configured numerology. (Ugurly discloses that a bandwidth part, which would contain slots therein, is configured with a numerology [paragraph 0028].)
Therefore, since Ugurly discloses numerology configuration, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to configure a numerology for the bandwidth part containing the slot in the system of Park as modified by Siomina. The motive to combine is to allow different numerologies to be configured on a per bandwidth part basis to allow for efficient utilization of resources based on different numerologies.
Regarding claims 12 and 27, Park fails to disclose the subcarrier spacing of the slot is based at least in part on a particular subcarrier spacing of a particular bandwidth part of component carriers over which the UE supports the quantity of reference signals. In the same field of endeavor, Ugurlu discloses the subcarrier spacing of the slot is based at least in part on a particular subcarrier spacing of a particular bandwidth part of component carriers over which the UE supports the quantity of reference signals (The system of Ugurlu discloses that the system allows only a maximum number of physical resource blocks [“PRB”], with the maximum allowed number of PRB calculated based on either the smallest or greatest numerology in use across the different bandwidth parts [paragraphs 0047-0048]. Therefore, since a bandwidth part cannot be configured with a numerology that would cause the configured PRB to exceed the maximum allowed number of PRB and the maximum allowed PRB is configured based on either the maximum or minimum numerology among the configured BWPs, the allowed numerology on any bandwidth part to remain under the maximum allowed PRB depends on the minimum or maximum configured numerologies of all the other bandwidth parts. Looking to paragraph 0036 of Ugrlu it can be seen that subcarrier spacing is directly related to numerology, such that the smallest numerology has the smallest subcarrier spacing and the largest numerology has the largest subcarrier spacing.)
Therefore, since Ugurlu discloses a maximum number of PRB configured based on a maximum numerology/subcarrier spacing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention of the invention to combine the maximum number of PRBs of Ugurly with the system of Park as modified by Siomina such that any BWP, including a particular bandwidth part that “the slot” claimed is located in, has a numerology that depends on the maximum numerology/subcarrier spacing of each other bandwidth part, including the claimed “particular” bandwidth part having the largest numerology/subcarrier spacing, as the numerology/subcarrier spacing of each BWP cannot be configured to be larger than the maximum numerology across all BWPs if such a configuration would result in exceeding the maximum number of PRB. The motive to combine is to limit UE and signaling overhead by limiting the maximum number of PRB present.
Regarding claims 13 and 28, Park as modified by Siomina and Ugrlu discloses the particular bandwidth part is a bandwidth part having a largest subcarrier spacing among bandwidth parts of the component carriers over which the UE supports the quantity of reference signals. (As discussed in claims 12 and 27, the bandwidth of each bandwidth part, including the particular bandwidth part, depends on the numerology of all other bandwidth parts, including the bandwidth part having the largest numerology.)
Regarding claims 14 and 29, Park as modified by Siomina fails to disclose a subcarrier spacing of the slot is based at least in part on a configured subcarrier spacing. In the same field of endeavor, Ugurly discloses wherein a subcarrier spacing of the slot is based at least in part on a configured subcarrier spacing. (Ugurly discloses that a bandwidth part, which would contain slots therein, is configured with a numerology [paragraph 0028] and further discloses that the configured numerology determines/configures the subcarrier spacing [paragraph 0036].)
Therefore, since Ugurly discloses numerology/subcarrier spacing configuration, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to configure a numerology/subcarrier spacing for the bandwidth part containing the slot in the system of Park as modified by Siomina. The motive to combine is to allow different numerologies/subcarrier spacings to be configured on a per bandwidth part basis to allow for efficient utilization of resources based on different numerologies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-7, 15-17, 19-22 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17/088,836 (“836”) in view of Park, et al. (US Pre Grant Publication No. 2019/0158155 A1) and Siomina, et al. (US Pre Grant Publication No. 2021/0227409  A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1
Claims 1 and 14 of 836
A method of wireless communication performed by a user equipment (UE), comprising:
A method for wireless communications by a user equipment, comprising:
transmitting an indication of a quantity of reference signals that the UE supports for performing one or more measurements within one or more slots
transmitting a capability message that indicates a capability of the user equipment to monitor a defined number of resources across a plurality of component carriers within a transmission time interval (claim 1) (note that TTI is a slot)
(claim 14) one or more reference signal resources for channel state information measurement


836 fails to disclose receiving one or more reference signals in a slot of the one or more slots based at least in part on transmitting the indication of the quantity of reference signals transmitting an indication of one or more measurements of the received one or more reference signals. In the same field of endeavor, Park discloses receiving one or more reference signals in a slot of the one or more slots based at least in part on transmitting the indication of the quantity of reference signals transmitting an indication of one or more measurements of the received one or more reference signals. (Park further discloses that the base station configures, via RRC, and transmits one or more fully activated CSI-RS signals [i.e. one or more reference signals] so as not to violate the maximum number/quantity of fully activated CSI-RS/reference signals that the UE support [0456-0457, 0471-0475; see also 0495-503]. Finally, the UE transmits a measurement report of the fully activated CSI-RS/reference signals [paragraph 0503, 0510-0514].)
Therefore, since Park discloses receiving and reporting reference signals, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the reception and reporting of Park with the system of 836 by having the system receive and report the reference signals based on the indication of quantity. The motive to combine is to allow actual reporting of channel state to improve feedback.
836 as modified by Park fails to disclose but Siomina discloses transmitting/transmit an indication of a quantity of reference signals that the UE supports for performing one or more measurements for beam management within one or more slots of a set of component carriers (Siomina discloses that the UE transmits capability information indicating the maximum number of beam reference signals that the UE supports to measure for beam management [paragraphs 0032-0033 – UE receives beams for beam measurement; paragraphs 0018-0019, 0043, 0078 – beam management is performed based on measurements; paragraphs 0169-0172 – UE sends enhanced beam measurement capabilities to the base station/gNB]. In relevant part the maximum number of reference signals in the enhanced measurement information can relate to the maximum number of beam measurements for a set of component carriers [“CC”] [paragraph 0108, 0111, 0150 – for example the set of component carriers can include all extended or normal coverage CCs, with the maximum beams defined in terms of the allowed number of measurements in extended or normal coverage CCs; other examples include sets of component carriers based on frequency [paragraph 0114]. The one or more slots are slots of the time resources/timeslots over which the maximum is defined [paragraphs 0074, 0077].)
	Therefore, since Siomina teaches transmission of enhanced beam measurement capabilities, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the enhanced beam measurement of Siomina with the system of 836 as modified by Park by having the UE perform beam management over multiple component carriers including sending enchanted beam measurement information to the gNB/eNB/base station indicating that the UE supports measurement of a set number of beams over a specific set of component carriers, such as a component carriers of normal or extended coverage CCs or component carriers in specific frequency ranges and to then have the base station schedule and transmit to the UE the appropriate reference signals to the UE at or below the indicated maximum in the set of CCs, as taught by Siomina, and to further use the RRC scheduling of Park to schedule the transmissions of the reference signals and the measurement reporting of Park to report the measurement results to the eNB/gNB/base station. The motive to combine is to allow the use of beam measurement capabilities to improve throughput by selecting a best beam while still remaining within UE capabilities. 

Claim 16
Claims 1 and 14 of 836
A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to
A method for wireless communications by a user equipment, comprising:
transmitting an indication of a quantity of reference signals that the UE supports for performing one or more measurements within one or more slots
transmitting a capability message that indicates a capability of the user equipment to monitor a defined number of resources across a plurality of component carriers within a transmission time interval (claim 1) (note that TTI is a slot)
(claim 14) one or more reference signal resources for channel state information measurement


836 fails to disclose a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to receive one or more reference signals in a slot of the one or more slots based at least in part on transmitting the indication of the quantity of reference signals transmitting an indication of one or more measurements of the received one or more reference signals. In the same field of endeavor, Park discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to receive one or more reference signals in a slot of the one or more slots based at least in part on transmitting the indication of the quantity of reference signals transmitting an indication of one or more measurements of the received one or more reference signals (Park further discloses that the base station configures, via RRC, and transmits one or more fully activated CSI-RS signals [i.e. one or more reference signals] so as not to violate the maximum number/quantity of fully activated CSI-RS/reference signals that the UE support [0456-0457, 0471-0475; see also 0495-503]. Finally, the UE transmits a measurement report of the fully activated CSI-RS/reference signals [paragraph 0503, 0510-0514] including measured RSRP [paragraphs 0283-0284 – UE measures RSRP using scheduled CSI-RS; see also paragraphs 451-452, 456-470]. The UE includes a processor and memory [paragraphs 0541-0452].)
Therefore, since Park discloses receiving and reporting reference signals including measureing RSRP, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the reception and reporting of Park with the system of 836 by having the system receive and report the reference signals based on the indication of quantity and to do so using a processor and memory of the UE. The motive to combine is to allow actual reporting of channel state to improve feedback and to allow the use of cheap and widely available microprocessors.
836 as modified by Park fails to disclose but Siomina discloses transmitting/transmit an indication of a quantity of reference signals that the UE supports for performing one or more measurements for beam management within one or more slots of a set of component carriers (Siomina discloses that the UE transmits capability information indicating the maximum number of beam reference signals that the UE supports to measure for beam management [paragraphs 0032-0033 – UE receives beams for beam measurement; paragraphs 0018-0019, 0043, 0078 – beam management is performed based on measurements; paragraphs 0169-0172 – UE sends enhanced beam measurement capabilities to the base station/gNB]. In relevant part the maximum number of reference signals in the enhanced measurement information can relate to the maximum number of beam measurements for a set of component carriers [“CC”] [paragraph 0108, 0111, 0150 – for example the set of component carriers can include all extended or normal coverage CCs, with the maximum beams defined in terms of the allowed number of measurements in extended or normal coverage CCs; other examples include sets of component carriers based on frequency [paragraph 0114]. The one or more slots are slots of the time resources/timeslots over which the maximum is defined [paragraphs 0074, 0077].)
	Therefore, since Siomina teaches transmission of enhanced beam measurement capabilities, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the enhanced beam measurement of Siomina with the system of 836 as modified by Park by having the UE perform beam management over multiple component carriers including sending enchanted beam measurement information to the gNB/eNB/base station indicating that the UE supports measurement of a set number of beams over a specific set of component carriers, such as a component carriers of normal or extended coverage CCs or component carriers in specific frequency ranges and to then have the base station schedule and transmit to the UE the appropriate reference signals to the UE at or below the indicated maximum in the set of CCs, as taught by Siomina, and to further use the RRC scheduling of Park to schedule the transmissions of the reference signals and the measurement reporting of Park to report the measurement results to the eNB/gNB/base station. The motive to combine is to allow the use of beam measurement capabilities to improve throughput by selecting a best beam while still remaining within UE capabilities. 




Regarding claims 2 and 17, 836 fails to disclose tthe quantity of reference signals comprises a maximum quantity of reference signals that the UE supports for performing the one or more measurements. In the same field of endeavor, Park discloses the quantity of reference signals comprises a maximum quantity of reference signals that the UE supports for performing the one or more measurements. (Park discloses that the UE transmits capability information indicating the maximum number/quantity of CSI-RS/reference signals that the UE supports to measure CSI [paragraphs 451-452, 456-470, in particular paragraph 0456; see also 0495-0503].)
Therefore, since Park discloses maximum CSI signaling, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement maximum CSI signaling in the system of 836 by making the supported number of signals the maximum supported signals. The motive to combine is to allow the base station to identify the maximum number of CSIs that the UE can decode to prevent UE overload.
Regarding claims 4 and 19, 836 discloses the one or more reference signals include channel state information reference signals (claim 14).
Regarding claims 5 and 20, 836 fails to disclose the channel state information reference signals comprise a periodic channel state information reference signal. In the same field of endeavor, Park discloses the channel state information reference signals comprise a periodic channel state information reference signal (Park discloses that the reference signals/CSI-RS may be periodic [paragraph 0222].)
Therefore, since Park discloses periodic reference signals/CSI-RS it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the periodic reference signals/CSI-RS of Park with the system of 836 by using periodic reference signals/CSI-RS. The motive to combine is to reduce overhead by not requiring each reference signals/CSI-RS to be individually scheduled.
Regarding claims 6 and 21, 836 as modified by Park and SIomina discloses  the set of component carriers correspond to a frequency range (as noted in the combination of Siomina with 831 as modified by Park, supra, the set of component carriers may be a frequency range).
Regarding claims 7 and 22, 832 as previously modified by Park and Siomina fails to disclose the quantity of reference signals that the UE supports for measuring CSI within one or more slots includes a quantity of reference signals that the UE supports for measuring CSI within one or more slots on a set of component carriers of multiple frequency ranges. However, in the same field of endeavor, Siomina further discloses the quantity of reference signals that the UE supports for measuring CSI within one or more slots includes a quantity of reference signals that the UE supports for measuring CSI within one or more slots on a set of component carriers of multiple frequency ranges. (In further detail regarding separating CCs into frequency sets,  Siomina discloses that the frequency sets of the frequency sets FR1, FR2 and FR3 can include multiple frequency ranges/bands [paragraphs 0110, 0114 – “An example of FR1 is any frequency in frequency bands up to 6 GHz (e.g., subrange below 3 GHz and subrange above 3 GHz but below 6 GHz) and example of FR2 is any frequency in frequency bands above 6 GHz and up to 52.6 GHz” – Siomina discloses plural frequency bands/ranges in each of the sets of frequencies comprising FR1, FR2 and FR3].)
Therefore, since Siomina further discloses multiple frequency ranges/bands in each frequency set, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the frequency bands/ranges of Siomina in the system of 836 as previously modified by Park and Siomina by forming the sets of frequency carriers based on the FR1, FR2 and FR3 frequency spans, as previously taught by Park as modified by Siomina and to further include multiple frequency bands/ranges in each of the frequency spans. The motive to combine is to allow the frequency spans to cover multiple frequency ranges/bands so that the UE may specify its performance over large bands of interest so as to align them with receiver capabilities. 
Regarding claims 15 and 30, 832 fails to disclose determining the quantity of reference signals that the UE supports for measuring CSI within one or more slots based at least in part on one or more of an operation mode of the UE. In the same field of endeavor, Park discloses determining the quantity of reference signals that the UE supports for measuring CSI within one or more slots based at least in part on one or more of an operation mode of the UE. (The UE supports different numbers of measurement CSIs depending on the operating mode/class the CSI measurement is performed in [paragraph 0705-0707, 0821].)
Therefore, since Park disclose determining reference signal quantity based on UE operating mode, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement operating mode reference signal quantity setting in the system of 832 such that different UE operating modes have different numers of maximum reference signals. The motive to combine is to allow the UE to set different maximum number of reference signals depending on operating mode so the system may accommodate different UE limitations in each mode.

Claim 3 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17/088,836 (“836”) in view of Park, et al. (US Pre Grant Publication No. 2019/0158155 A1) and Siomina, et al. (US Pre Grant Publication No. 2021/0227409  A1) as applied to claims 1 and 16 and further in view of Yoshioka, et al. (US Pre Grant Publication No. 2021/0243761 A1).

Regarding claims 3 and 18, 832 as previously modified by Park and Siomina fails to discloses the one or more measurements comprise a reference signal received power (see claim 1, supra).
832 as modified by Park and Siomina fails to disclose a layer 1 reference signal received power. In the same field of endeavor, Yoshioka discloses a layer 1 reference signal received power. (Yoshioka discloses measuring CSI-RS using a layer 1/physical layer RSRP [paragraphs 0024 and 0026].)
Therefore, since Yoshioka discloses layer 1 RSRP, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the L1/physical layer RSRP measurement of Yoshioka with the RSRP measurement of 832 as modified by Park and SIomina by perfoming a physical layer RSRP measurement. The motive to combine is to allow low level measurement at the physical layer so the RSRP can be measured simply without performing processing for higher layer RSRP determinations. 

Claim 8 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17/088,836 (“836”) in view of Park, et al. (US Pre Grant Publication No. 2019/0158155 A1) as applied to claims 1 and 16 and further in view of Liu, et al. (US Pre Grant Publication No. 2019/0200214 A1).

Regarding claims 8 and 23, 832 as modified by Park and Siomina fails to disclose transmitting the indication of the quantity of reference signals that the UE supports for measuring CSI within one or more slots comprises transmitting the indication within a control message. In the same field of endeavor, Liu discloses ransmitting the indication of the quantity of reference signals that the UE supports for measuring CSI within one or more slots comprises transmitting the indication within a control message. (Liu discloses transmitting terminal capability information within RRC signaling [paragraph 0023].)
Therefore, since Liu discloses RRC control message transmission of capability information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the RRC capability information of Liu with the system of 832 as modified by Park and Siomina by sending the capability information indicating support for measuring CSI of832 as modified by Park and Siomina using a RRC control message. The motive to combine is to speed development time by using the already existing RRC signaling protocol to further signal the capability information.


Claim 9-14 and 24-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17/088,836 (“836”) in view of Park, et al. (US Pre Grant Publication No. 2019/0158155 A1) as applied to claims 1 and 16 and further in view of Ugurlu, et al. (US Pre Grant Publication No. 2019/0394710 A1).

Regarding claims 9 and 24, 832 as modified by Park and Siomina fails to disclose a numerology of the slot is based at least in part on a particular numerology of a particular bandwidth part of component carriers over which the UE supports the quantity of reference signals. In the same field of endeavor, Ugurlu discloses a numerology of the slot is based at least in part on a particular numerology of a particular bandwidth part of component carriers over which the UE supports the quantity of reference signals. (The system of Ugurlu discloses that the system allows only a maximum number of physical resource blocks [“PRB”], with the maximum allowed number of PRB calculated based on either the smallest or greatest numerology in use across the different bandwidth parts [paragraphs 0047-0048]. Therefore, since a bandwidth part cannot be configured with a numerology that would cause the configured PRB to exceed the maximum allowed number of PRB and the maximum allowed PRB is configured based the minimum numerology among the configured BWPs, the allowed numerology on any bandwidth part to remain under the maximum allowed PRB depends on the minimum configured numerologies of all the other bandwidth parts.)
Therefore, since Ugurlu discloses a maximum number of PRB configured based on a minimum numerology, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention of the invention to combine the maximum number of PRBs of Ugurly such that any BWP, including a particular bandwidth part that “the slot” claimed is located in, has a numerology that depends on either the minimum numerology of each other bandwidth part, including the claimed “particular” bandwidth part having the smallest numerology, as the numerology of each BWP cannot be configured to be smaller than the minimum numerology across all BWPs if such a configuration would result in exceeding the maximum number of PRB in the system of 832 as modified by Park and Siomina. The motive to combine is to limit UE and signaling overhead by limiting the maximum number of PRB present.
Regarding claims 10 and 25, 832 as modified by Park, Siomina and Ugrlu discloses the particular bandwidth part is a bandwidth part having a smallest numerology among bandwidth parts of the component carriers over which the UE supports the quantity of reference signals. (As discussed in claims 9 and 24, the bandwidth of each bandwidth part, including the particular bandwidth part, depends on the numerology of all other bandwidth parts, including the bandwidth part having the smallest numerology.)
Regarding claims 11 and 26, 832 as modified by Park and Siomina fails to disclose a numerology of the slot is based at least in part on a configured numerology. In the same field of endeavor, Ugurly discloses a numerology of the slot is based at least in part on a configured numerology. (Ugurly discloses that a bandwidth part, which would contain slots therein, is configured with a numerology [paragraph 0028].)
Therefore, since Ugurly discloses numerology configuration, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to configure a numerology for the bandwidth part containing the slot in the system of 832 as modified by Park and Siomina. The motive to combine is to allow different numerologies to be configured on a per bandwidth part basis to allow for efficient utilization of resources based on different numerologies.
Regarding claims 12 and 27, 832 as modified by Park and Siomina fails to disclose the subcarrier spacing of the slot is based at least in part on a particular subcarrier spacing of a particular bandwidth part of component carriers over which the UE supports the quantity of reference signals. In the same field of endeavor, Ugurlu discloses the subcarrier spacing of the slot is based at least in part on a particular subcarrier spacing of a particular bandwidth part of component carriers over which the UE supports the quantity of reference signals (The system of Ugurlu discloses that the system allows only a maximum number of physical resource blocks [“PRB”], with the maximum allowed number of PRB calculated based on either the smallest or greatest numerology in use across the different bandwidth parts [paragraphs 0047-0048]. Therefore, since a bandwidth part cannot be configured with a numerology that would cause the configured PRB to exceed the maximum allowed number of PRB and the maximum allowed PRB is configured based on either the maximum or minimum numerology among the configured BWPs, the allowed numerology on any bandwidth part to remain under the maximum allowed PRB depends on the minimum or maximum configured numerologies of all the other bandwidth parts. Looking to paragraph 0036 of Ugrlu it can be seen that subcarrier spacing is directly related to numerology, such that the smallest numerology has the smallest subcarrier spacing and the largest numerology has the largest subcarrier spacing.)
Therefore, since Ugurlu discloses a maximum number of PRB configured based on a maximum numerology/subcarrier spacing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention of the invention to combine the maximum number of PRBs of Ugurly such that any BWP, including a particular bandwidth part that “the slot” claimed is located in, has a numerology that depends on the maximum numerology/subcarrier spacing of each other bandwidth part, including the claimed “particular” bandwidth part having the largest numerology/subcarrier spacing, as the numerology/subcarrier spacing of each BWP cannot be configured to be larger than the maximum numerology across all BWPs if such a configuration would result in exceeding the maximum number of PRB in the system of 832 as modified by Park and Siomina. The motive to combine is to limit UE and signaling overhead by limiting the maximum number of PRB present.
Regarding claims 13 and 28, 832 as modified by Park, Siomina and Ugrlu discloses the particular bandwidth part is a bandwidth part having a largest subcarrier spacing among bandwidth parts of the component carriers over which the UE supports the quantity of reference signals. (As discussed in claims 12 and 27, the bandwidth of each bandwidth part, including the particular bandwidth part, depends on the numerology of all other bandwidth parts, including the bandwidth part having the largest numerology.)
Regarding claims 14 and 29, 832 as modified by Park and Siomina fails to disclose a subcarrier spacing of the slot is based at least in part on a configured subcarrier spacing. In the same field of endeavor, Ugurly discloses wherein a subcarrier spacing of the slot is based at least in part on a configured subcarrier spacing. (Ugurly discloses that a bandwidth part, which would contain slots therein, is configured with a numerology [paragraph 0028] and further discloses that the configured numerology determines/configures the subcarrier spacing [paragraph 0036].)
Therefore, since Ugurly discloses numerology/subcarrier spacing configuration, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to configure a numerology/subcarrier spacing for the bandwidth part containing the slot with the system of 832 as modified by Park and Siomina. The motive to combine is to allow different numerologies/subcarrier spacings to be configured on a per bandwidth part basis to allow for efficient utilization of resources based on different numerologies in the system of 832 as modified by Park and Siomina.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


A Note about Double Patenting

The claims of co-pending application No. 17/157,681 are relate to those claimed here. However, the claims deal with the number of reference signals the UE supports for measuring beam failure and detecting a beam failure condition, and not the claimed channel state measurement here. Given this significant material difference, the application of art, such as that of Park, to the claims of  co-pending application No. 17/157,681 to arrive at the invention claimed here was deemed beyond the skill of a person of ordinary skill in the art as it would fundamentally alter the mode of operation of the system and would amount to hindsight reconstruction. Therefore, no double patenting rejection has been presented with respect to co-pending application No. 17/157,681.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466